PRESIDING JUSTICE McCULLOUGH, specially concurring: The taxpayers alleged in their objections: (1) They contacted the supervisor of assessments requesting a hearing regarding real estate taxes. (2) The supervisor informed them that there was no relief at a local level and their only recourse was to file an appeal with the property tax appeal board. (3) The failure of the local assessing officials to give the taxpayers a hearing regarding the assessment violates due process. (4) That section 20e (Ill. Rev. Stat. 1981, ch. 120, par. 501e) is unconstitutional. (5) That the assessments against the taxpayers are invalid and void and unlawful as a result of the failure of the assessing officials in the department to properly consider the different makeup of each objector’s real estate. (6) That the factor certified by the Department of Revenue used improper data on soil types and acreage. Essentially, there are three issues. Lack of hearing, improper application of section 20e and the constitutionality of section 20e. As to the lack of hearing, the objectors did not properly pursue their right to a hearing. As stated in People ex rel. Lovelace v. Heldebrandt (1984), 128 Ill. App. 3d 359, 362, 470 N.E.2d 1109, 1112: “The general rule in Illinois is that'there is no right to judicial review of an allegedly excessive or fraudulent tax assessment unless the administrative remedy has been exhausted.” The objectors allege nothing more than that they contacted the supervisor of assessments of Jersey County. They not only failed to file a written complaint, they do not allege that they even followed the suggestion made by the supervisor of assessments, “their only recourse was to file an appeal with the Property Tax Appeal Board.” It is not alleged there was any complaint in writing filed with the Board of Review or Property Tax Appeal Board. They cannot now complain. As to the improper application of section 20e, the objectors allege only conclusions, presented no evidence, and cannot now complain. The final assertion of unconstitutionality is equally without merit. The classification of farm property for assessment purposes has been upheld. (Hoffmann v. Clark (1977), 69 Ill. 2d 402, 372 N.E.2d 74.) The issue, lack of due process, concerns taxpayers’ right to a hearing as to the assessment. The Board of Review is prohibited from equalizing assessments made under section 20e. (Ill. Rev. Stat. 1981, ch. 120, par. 589.1.) It is not clear, however, that these objectors were prohibited from filing complaints pursuant to section 108 and the appeal process to the Property Tax Appeal Board, per sections 111.2a through 111.4. (Ill. Rev. Stat. 1981, ch. 120, pars. 589, 592.2a through 592.4.) Section 20e permits the Board of Review to follow the procedure of section 108 (Ill. Rev. Stat. 1981, ch. 120, par. 589) in the application “to assessments of farmland only to achieve assessments as hereinabove required.” (Ill. Rev. Stat. 1981, ch. 120, par. 501e.) The taxpayers were not foreclosed, with respect to 1981 assessments, to file a complaint with the Board of Review. In O’Connor v. A & P Enterprises (1980), 81 Ill. 2d 260, 266, 408 N.E.2d 204, 206, the supreme court stated: “The Act should be liberally construed to achieve a discernible purpose. We must also be guided by the accepted principle that legislative enactments are presumed constitutional and that reasonable doubts concerning the validity of a statute must be resolved in its favor. [Citation.] In Hoffmann v. Clark this court upheld the legislature’s classification of farm property for special treatment for assessment purposes.” O’Connor involved section 20e prior to the amendment which is the subject here. The supreme court stated: “Although the board of review has no authority to apply equalizing multipliers determined as provided in section 108a of the Revenue Act of 1939 to land assessed as farmland under section 20e, it has the authority to increase or decrease assessments under section 108 of the Revenue Act of 1939 (Ill. Rev. Stat. 1977, ch. 120, par. 589). Section 20e provides that the assessments of farmland of lesser value shall be made by local assessing officials and not solely by the local assessors. Thus all of the local assessing officials, including the assessor, the supervisor of assessments, and the board of review, may be involved in fixing this assessed value. By exercising its authority under section 108 of the Revenue Act of 1939, the board of review can assure a degree of uniformity of assessment among the various grades of farmland assessed under section 20e according to its productivity without applying any percentage multiplier to an entire assessment district as it does under section 108a.” (Emphasis added.) O’Connor v. A & P Enterprises (1980), 81 Ill. 2d 260, 274-75, 408 N.E.2d 204, 210. Section 20e as it applies to 1981 assessment of real estate taxes is constitutional. The trial court was correct.